Robert L. Carter: I have just a few remarks if I may and I'd like to say this to Mr. Justice Stewart, the question about Title 10. But I should have in answer to your question about its construction indicated to you that the Supreme Court of -- of Alabama has already construed the statute in the way that we suggest. This is in (Inaudible) versus Cleveland Motor Company case which it has given the construction of the statute that is merely a genuine -- at least genuine service of process statute. The motion for rehearing which is set out on page 213 as all of the assignment of errors really or assignments of errors are in fact the restatement of the -- all the allegations which have set -- set or which have been set out there. And the question to Mr. Justice Black asked about the application of the rules as to whether they were discretionary. We have set out in -- in our main brief at page 29, a list of cases which we think will support our -- our contention that there has been a departure from these rules and that the Supreme Court of Alabama does indicate that that the rules have not been complied with -- that they will go through the merits anyway. One point I'll finally -- the record of -- the entire record is in the -- is in the clerk's office and that insofar as the Attorney General's office is concerned that in our brief, we argue, our brief was devoted almost entirely to the merits of this cause. We filed our brief here first and we would want to point out to the Court that if there was concern in the Attorney General about meeting the argument on -- on the merits, that they had the opportunity at that time.
Byron R. White: Mr. Carter, assuming for the moment that the Alabama rule at the court below ap -- applied, was it valid, acceptable -- acceptable state grounds for doing what it is, then what matters are here on the merits? Anything?
Robert L. Carter: No.
Byron R. White: Except fully the -- the proposition that the -- that the rule below that -- quite a proper rule and insulates something anyway from review here.Is there anything left there for review here on the merits?
Robert L. Carter: Well, I would think that the -- all of the -- I would say first that all of the assignment of errors, we have filed the assignments of error, we made them a part of our motion for rehearing and therefore presented them to the court below and the court below disposed of them in trial court. We made and put them in a form of assignments of error and presented them to the -- to the court of -- to the Supreme Court of Alabama. The -- now, I would say that all of them -- but certainly, where the Court indicates that the assignment that we have made about the sufficiency of the weight of the evidence which is the questions that you were addressing to Mr. Madison and indicates that these are without merits. I think that we would be in a position to argue that those have to be here because merit must mean merit. I don't know what it means other than that.
Byron R. White: Well, the trouble is -- of course the trouble with my point on the specific ones I raised was it -- was it within those assignments of error, no federal question was raised. It's true that the -- that the -- the assignment didn't say the sufficiency of the evidence that -- and the Supreme Court perhaps passed on the merits of that -- that point. But it didn't have to construe them in federal issue.
Robert L. Carter: I would --
Byron R. White: That was reviewable here.
Robert L. Carter: I would think Your -- Your Honor that -- doesn't that bring us into the case of Thompson versus Louisville?
Byron R. White: Well, that -- that -- It just doesn't have to be worded that way.That's all, that assignment of error. It --
Robert L. Carter: But --
Byron R. White: -- certainly -- there was another assignment of error raised the point.
Robert L. Carter: But -- but if we argue -- we say that the decree below is -- is not accorded with the weight of the evidence. And -- and as a matter of fact, that you find that it's not. It seems to -- it seems to me that under the -- under the doctrine of Thompson versus Louisville and Wright versus Georgia, I think this Court -- this -- this is a due process question as to whether there is a sufficient ground upon which the decree could be sustained. And in view of the fact that what we are (Voice Overlap) --
Byron R. White: But normally, you don't raise Thompson -- the Thompson point by saying that he -- the judgment is against the weight of the evidence.
Robert L. Carter: No, no. That -- that's true but I -- I'm -- I'm saying that we raised it, the Court held and -- and apparently indicated that -- that by denying it on the merits that there was sufficient evidence. Now, I would think that under the long standing doctrine here where the Court is able to make its own independent examination of the error --
Byron R. White: Alright. Well, let's assume that -- assume then that the Thompson point is here because they passed on the -- on the merits of those particular times. What other point is here, assuming that the Alabama rule is valid?
Robert L. Carter: Just give me one -- about two minutes and I --
Byron R. White: Well, I don't mean to really take up your time Mr. Carter, you got -- you go ahead, I mean.
Robert L. Carter: Well, I -- I would think in my own open argument in regard to it is that -- is that as a matter of -- of fact, I would think that all of the assignments would be here even assuming that the -- that the decree is -- that the rule of -- of Alabama is valid. Because as a -- because as a matter of fact, we did discuss in our -- in our brief on the merit, each and every one of the assignments except one. The Supreme Court of -- of Alabama has said because you have argued this -- you have argued one together -- ones without the merit and therefore, we won't -- we won't consider any of them. But I suppose what I'm really doing is, I'm going now to attack the rule which is not really the question that you asked. The problem of course that we have with this is that apparently, we raised 23 assignments of errors and as we made 23 points, the Supreme Court of Alabama would've held that we were within the rules. We thought that we were giving assistance and help to the Court by arguing the -- the cases as we did. I would say also that if the questions that were raised to Mr. Madison indicate the difficulties, Madison is the Assistant Attorney General of Alabama. The difficulty of interpreting the rules of the Alabama court and, although Alabama has said the rules are not traps. Mr. Madison seems to have difficulty in telling the Court how the rules are applied or even what the rules are. And I would suggest to the Court that if the Attorney General seems to have that difficulty then certainly an ordinary practitioner would also. And finally, the cash bond issue which was raised. I want to say that on this cash bond, that in the argument before the Supreme Court of Alabama and I think I'm quoting Mr. Madison correctly “indicated to the Supreme Court of Alabama that this was a question but it was not being pressed by him.” Now, the Supreme Court of Alabama knew this and yet passed upon -- dismissed the case or dispose of it on the grounds that are now before this Court. On the ordinary rules and procedure, I would assume that having had it before -- before it that the Court has therefore disposed of it. But by Mr. Madison raising this point in this Court at this time, seeking to preserve it and reinject it into the case, it's -- I think it -- it is clear that the difficulty in the preca -- precarious procedural difficulty in which petitioner would find itself is -- unless this Court finally settles this cause.
Hugo L. Black: Where is your brief?
Robert L. Carter: I think, yes sir.
Hugo L. Black: Where is your brief that was filed in the state court for petition for certiorari?
Robert L. Carter: Isn't that -- (Inaudible) -- our brief?
Hugo L. Black: Yes.
Robert L. Carter: Petitioner's brief is appended.
Hugo L. Black: Not in your record, it's not in the appendix?
Robert L. Carter: It's appended to the petition for certiorari, sir.
Hugo L. Black: And is that agreed by the other party that it's correct as your brief?
Robert L. Carter: I would -- there's been no questions about it up to now. We had --
Hugo L. Black: It might be important in connection of what you raised.
Robert L. Carter: Well, we --
Earl Warren: I think it's the whole brief.
Robert L. Carter: We had the brief --
Hugo L. Black: What I meant was that the charges the Supreme Court seems to have held in -- in arguments involving their practice and is it agreed that that is a correct copy of the brief you filed with the Supreme Court, if not, we need to -- we need a record of it.
Robert L. Carter: Well, we filed it, printed it as a part of our petition up to this point. There's been no question raised about its -- its exactness and accuracy and it to be (Inaudible). We certainly indicate to the Court that it is an exact copy of our brief.
Earl Warren: Mr. -- Mr. Madison, in your argument this morning you -- you suggested that if the Court was disposed to consider the merits that is the view of the entire record in the case. The Court is disposed to consider the merits and we would like to ask you if you would -- to have set up to us if it is not here, the entire record. And you may have 20 days in which to brief the merits if you so desire. And Mr. Carter, you may have 20 days to answer, but there will be no further argument in the matter.
William J. Brennan, Jr.: Mr. Madison, before you sit down, do you question that -- the copy of the briefs?
Gordon Madison: No, sir. I make no point --
William J. Brennan, Jr.: You didn't debate on that --
Gordon Madison: -- presented his brief.
William J. Brennan, Jr.: -- it is the copy that -- the copy of what (Voice Overlap) --
Gordon Madison: I would like to call it --
William J. Brennan, Jr.: -- what was filed with the Alabama Supreme Court?
Gordon Madison: No, sir. I don't make no point on it. I also would like to call the Court's attention that these assignments of error are not in the record either. They ought to be before the Court in some way, I think.
Earl Warren: You may send up the entire record then Mr. Madison.